Title: From James Madison to James Madison, Sr., 13 February 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Feby. 13. 1797
I recd. yesterday your’s of the 16th. covering a letter for Mr. Chew, & by the prec[e]ding mail yours of 30th Ult: I shall attend to the objects of both.
I am glad you did not retain Js. Coleman’s Ned at the price he demanded. I do not think the profits to me would justify it. I suggested some time since a mode in which I thought you shd. try to get Clover seed, which I hope you have made use of. To supply any deficiency, I have put on board a vessel just sailing for Fredg. five bushls. which I expect will be in time. I shall write to Mr. Blair to receive & forward it; but it will be advisable to send for it, rather thn. lose time. As my fields will not require the whole, the surplus will do for your’s. Pray do not fail to have the sowing boxes ready: & to tell Mordicai Collins, he must sow all the ground in Wheat & rye, including the new field last cleared in the Piney Woods. If sown in April it will be better than not at all. I hope Moses has finished my Waggon: if not pray instruct him to do so. I can not yet determine the time of our leaving this; but wish Mordicai to be here by 20th. or 25 of March. As he will want one horse for himself, & a plow horse can’t well be spared, I must ask you to assist him if you can. Your Clodius Mare if not with foal will answer the purpose. Fanny has not been well of late but is much better. She writes to my Mother.
The Newspapers will give you the late News from Europe. Nothing has occurred at home that requires particular mention. We all join in best affections. Yr. son
Js. Madison Jr
